Citation Nr: 1606866	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-00 510	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected maxillary sinusitis with left maxillary retention cyst. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1987 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Veteran submitted additional evidence to the Board after the issuance of the November 2012 Statement of the Case accompanied by a waiver of RO consideration.  Accordingly, all evidence has been reviewed by the Board.  38 C.F.R. § 20.1304 (2015). 


FINDING OF FACT

The Veteran's service-connected sinusitis results in three to six non-incapacitating episodes per year characterized by headaches, pain, and bed rest with occasional prescribed short-term antibiotic treatment.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.3, 4.97, Diagnostic Code 6513 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Federal Circuit Court has held that, regarding claims contesting initial ratings, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2015).  Service treatment records, post-service treatment records, and statements of the Veteran have been obtained.  A VA examination was provided May 2010.  The examination describes the Veteran's disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence, including statements from the Veteran, indicating that there has been a material change in the Veteran's sinusitis since the last examination in May 2010.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).




The Veteran presented testimony during an October 2015 videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, the undersigned Veterans Law Judge (VLJ) solicited the Veteran to identify evidence relevant to the claim for a compensable rating for sinusitis, and described the issue.  The Veteran described the impact of his sinusitis on his activities of daily living.  Further, the VLJ's inquiries prompted the Veteran to request the record remain open for the submission of additional evidence.  The evidence was received by the Board later in October 2015.  

The Veteran was provided assistance at his hearing by a representative of the North Carolina Department for Veterans Affairs.  However, there is no power-of-attorney agreement between the NCDVA.  The Board regrets any confusion this may cause.  

Thus, all necessary notice and development has been accomplished, and appellate review may proceed.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Initial Compensable Rating for Sinusitis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2015); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases where a claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a noncompensable for sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6513.  A compensable (10 percent) disability rating for chronic sinusitis and rhinitis will be warranted when the objective medical evidence shows one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating, the maximum available, is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

An "incapacitating episode" is defined as a period of sinusitis that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

During the May 2010 VA examination, the Veteran reported "incapacitating episodes" as often as 6 times per year, lasting for a week.  During these episodes, he experiences headaches, breathing difficulties, purulent discharge, hoarseness, pain, and crusting.  He reported being treated with a Z-Pak for sinus infections.  He denied antibiotic treatment lasting 4 to 6 weeks.

The Veteran submitted a Patient Prescription Record indicating he was prescribed Amoxicillin in February 2015, Sulfamethoxazole in April 2015, Prednisone in April 2015 and August 2015, and Doxycycline in August 2015 that he stated were used to treat sinus issues.   

During the October 2015 VA hearing, the Veteran testified that his sinusitis causes constant congestion, severe headaches, snoring, and coughing.  He stated that he takes a daily pill and an inhaler for his sinusitis.  The Veteran again reported that he has about 6 incapacitating episodes a year.  During these episodes, he will continue to work but seeks medical treatment to cure sinus infections.  He said physicians will typically prescribe antibiotics about 4 times a year.  Although he stated that he continues to work through the incapacitating episodes, he said that he will often remain in bed on the weekends. 

The Veteran submitted buddy statements dated in October 2015 from P.H. (a co-worker), his father, and his wife.  P.H. noted that the Veteran works through sinus conditions that would cause other employees to stay home and rest.  His father pointed to the Veteran's daily prescription for sinus issues and stated that the Veteran continues to have flare ups.  His wife stated that the Veteran is constantly sneezing, gagging, and blowing his nose throughout the night.  She also noted the Veteran's sinus headaches and that he misses family events due to sinus complaints. 


There is no evidence of incapacitating episodes requiring prolonged antibiotic treatment.  He specifically denied using antibiotics for four to six week periods.  Instead, the record reflects that the Veteran has used antibiotics to treat his sinus condition on occasion.  However, the Veteran provides a competent and credible report of experiencing up to 6 non-incapacitating episodes per year, including severe headaches, pain, and purulent discharge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Based on the above, the Board finds that the Veteran's sinusitis is most closely approximated by a 10 percent disability rating throughout the appeal period.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, there is no evidence indicating that a higher, 30 percent rating is warranted under DC 6513.  Medical records do not reflect any incapacitating episodes.  While the Veteran reports having "incapacitating episodes, there is no objective medical evidence that he has had periods of sinusitis that required bed rest and treatment by a physician.  Such is simply not shown.  Indeed, the Veteran even testified that he is capable of "working through" his incapacitating episodes, which contradicts any finding that his sinusitis episodes require bed rest and treatment by a physician.  There were also only three occasions in the past year where he was administered antibiotics for his sinus disorder.  Finally, there is no medical or lay evidence indicating that the Veteran has more than 6 non-incapacitating episodes per year.  

The Veteran also shows no manifestations that would warrant the maximum 50 percent rating, as he has not had radical surgery with chronic osteomyelitis.  He also has not had "near constant sinusitis," characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries.

There is no basis to "stage" the Veteran's disability rating under Hart.  His sinus disability has never been more than 10 percent disabling at any time since January 2009 (one year prior to filing his current claim).  

In exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's complete sinusitis disability picture is contemplated by the rating schedule.  In this regard, the Veteran has not contended, nor does the evidence otherwise suggest, that the rating criteria are inadequate to describe his sinusitis, and, consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the rating schedule provides for higher ratings for sinusitis, and he has not alleged any periods of hospitalization or interference with employment as a result of sinusitis.  Indeed, the Veteran testified that he typically works through his episodes. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable as a result of his service connected sinusitis.  He reports that he is still employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

An initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected maxillary sinusitis with left maxillary retention cyst.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


